Citation Nr: 0209958	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel 


INTRODUCTION

The appellant had active military service from January 1943 
to December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Boston, Massachusetts Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for a bilateral eye disorder, 
characterized as blindness.

The Board remanded this case to the RO in February and 
November 2000.  The case has been returned to the Board for 
continuation of appellate review.


FINDING OF FACT

Evidence submitted since a March 1946 rating decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for bilateral eye disorder.


CONCLUSION OF LAW

The evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral eye disorder is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 1946 rating decision, VA denied the claim of 
entitlement to service connection for impaired eyesight.  
Evidence considered at that time included service medical 
records.  In the rating decision, the RO acknowledged the 
veteran's complaints, but denied service connection finding 
that an eye disorder was not shown by the evidence then of 
record.  The veteran was notified of the decision in March 
1946; however, an appeal was not perfected, and the decision 
is now final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.302 (2001).

In a May 1993 statement, the veteran submitted a claim of 
entitlement to service connection for a bilateral eye 
disorder.

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).

Title 38, Code of Federal Regulations, section 3.156(a), 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The credibility of new evidence is 
presumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this regard, since the March 1946 rating decision the 
veteran has submitted competent evidence indicating that he 
has a current eye disorder.  Moreover, he has presented 
competent evidence which at least raises a suggestion of some 
service connected vision loss.  As such, the veteran has 
submitted evidence that is new and material.  Hence, the 
Board may reach the merits of the claim.

Adjudication of the merits of the claim, however, is deferred 
because the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.))  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue on the merits.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right and left 
eye disorders.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

